EXHIBIT 10.17


STOCK PURCHASE AGREEMENT


AMONG


SSGI, INC.,


B & M CONSTRUCTION CO., INC.


AND


BOBBY L. MOORE, JR.
 

--------------------------------------------------------------------------------

    
Dated as of May 13, 2010
  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
Table of Contents

     
ARTICLE 1
 
1
     
AGREEMENT OF PURCHASE AND SALE
1
1.1
Purchase and Sale of Purchased Shares
1
1.2
Closing
1
1.3
Purchase Price and Form of Payment
2
1.4
Post-Closing Purchase Price Adjustment
2
REPRESENTATIONS AND WARRANTIES OF BUYER
3
2.1
Due Organization
3
2.2
Authorization and Effect of Agreement
3
2.3
No Restrictions Against Purchase of the Purchased Shares
3
2.4
Investment Representation
3
     
ARTICLE 3
 
4
   
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLER
4
3.1
Capitalization; Other Rights to Acquire Capital Stock
4
3.2
Due Organization
4
3.3
Subsidiaries
4
3.4
Authorization and Effect of Agreement
5
3.5
No Restrictions Against Sale of the Purchased Shares
5
3.6
Financial Statements
5
3.7
Conduct of Business; Certain Actions
6
3.8
Condition of Assets
8
3.9
Real Property
8
3.10
Environmental Matters
8
3.11
Licenses and Permits
11
3.12
Intellectual Rights
12
3.13
Compliance with Laws
12
3.14
Insurance
12
3.15
ERISA Compliance
13
3.16
Contracts and Agreements
14
3.17
Claims and Proceedings
15
3.18
Taxes
16
3.19
Personnel
16
3.20
Business Relations
17
3.21
Accounts Receivable
17
3.22
Bank Accounts
17
3.23
Agents
17
3.24
Indebtedness To and From Officers, Directors, Shareholders and Employees
18
3.25
Certain Consents
18
3.26
Brokers
18
3.27
Interest in Competitors, Vendors and Customers
18

 
i

--------------------------------------------------------------------------------


 
3.28
Inventory
18
3.29
Product and Service Warranties
18
3.30
Customers and Vendors
19
3.31
Information Furnished
19
     
ARTICLE 4
 
19
   
ADDITIONAL REPRESENTATIONS AND WARRANTIES OF SELLER
19
4.1
Ownership of Purchased Shares; No Liens
19
4.2
Tax Status of Seller
19
4.3
Representations Regarding the Acquisition of the SSGI Shares
20
     
ARTICLE 5
 
22
   
COVENANTS
22
5.1
Inspection
22
5.2
Compliance by the Company and Seller
22
5.3
Satisfaction of All Conditions Precedent to the Obligations of Buyer
22
5.4
No Solicitation
22
5.5
Notice of Developments
22
5.6
Notice by Seller and the Company of Breach
23
5.7
Notice by Seller and the Company of Litigation
23
5.8
Continuation of Insurance Coverage
23
5.9
Maintenance of Credit Terms
23
5.10
Updating Schedules
23
5.11
Financial Statements
24
5.12
Interim Operations of the Company and the Subsidiaries
24
5.13
Resignations of Directors
26
5.14
Licenses
26
5.15
Audit Rights
26
5.16.
The Company’s Line of Credit
26
CONDITIONS TO CLOSING
26
6.1
Conditions to Obligations of Buyer
26
6.2
Conditions to Obligations of Seller and the Company
28
     
ARTICLE 7
 
29
   
TERMINATION
29
7.1
Termination
29
7.2
Effect of Termination
30
7.3
Waiver
30
     
ARTICLE 8
 
30
   
SURVIVAL AND INDEMNIFICATION
30
8.1
Survival of Representations, Warranties and Covenants
30
8.2
General Indemnification
31

 
ii

--------------------------------------------------------------------------------


 
ARTICLE 9
 
34
   
MISCELLANEOUS
34
9.1
Collateral Agreements, Amendments and Waivers
34
9.2
Successors and Assigns
34
9.3
Expenses
34
9.4
Invalid Provisions
34
9.5
Information and Confidentiality
34
9.6
Waiver
35
9.7
Notices
35
9.8
Specific Performance
36
9.9
Waiver of Certain Rights
36
9.10
Further Assurances
36
9.11
No Third-Party Beneficiaries
37
9.12
Governing Law; Exclusive Jurisdiction and Venue
37
9.13
Remedies Not Exclusive
37
9.14
Execution in Counterparts
37
9.15
Titles and Headings
37
9.16
Certain Interpretive Matters and Definitions
37
9.17
No Recourse
38

 
iii

--------------------------------------------------------------------------------


 
SCHEDULES


1.4 
Closing WIP Schedule

3.2 
Foreign Qualification of the Company

3.3 
Subsidiaries and Foreign Qualification Thereof

3.5 
Consents and Approvals

3.7 
Conduct of Business

3.8 
Damaged or Obsolete Assets

3.9 
Real Property

3.10 
Environmental Matters

3.11 
Licenses and Permits

3.12 
Intellectual Rights

3.14 
Insurance

3.15 
ERISA

3.16 
Contracts and Agreements

3.17(a) 
Claims and Proceedings

3.17(b)
Exceptions to Claims and Proceedings

3.18 
Taxes

3.19 
Personnel

3.20 
Business Relations

3.21 
Accounts Receivable

3.22 
Bank Accounts

3.23 
Agents

3.24 
Indebtedness to and from Officers, Directors, Shareholders and Employees

3.25 
Required Consents

3.26 
Brokers

3.27 
Interest in Competitors, Vendors and Customers

3.28 
Inventory

3.30 
Customers and Vendors

4.1 
Restrictions and Liens on Purchased Shares

 
iv

--------------------------------------------------------------------------------


 
EXHIBITS


A – Promissory Note


B – Pledge Agreement


C – Opinion of Fee & Jeffries, P.A.


D – Consulting Agreement


E – Non-Competition and Non-Solicitation Agreement


F – Registration Rights Agreement
 
v

--------------------------------------------------------------------------------


 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”) is entered into as of May 13,
2010, by and among SSGI, Inc., a Florida corporation (“Buyer”), B & M
Construction Co., Inc., a Florida corporation (the “Company”), and Bobby L.
Moore, Jr., an individual resident of the State of Florida (“Seller”).


RECITALS:


WHEREAS, Seller is the record and beneficial owner of 362.5 shares (the
“Purchased Shares”) of common stock, par value $1.00 per share, of the Company,
representing approximately 73.15% of the issued and outstanding shares of
capital stock of the Company;


WHEREAS, Seller desires to sell, and Buyer desires to purchase, all of the
Purchased Shares; and


WHEREAS, the Company, Seller and Buyer desire to make certain representations,
warranties and agreements in connection with the sale and acquisition of the
Purchased Shares and to set forth various conditions precedent thereto.


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, the parties hereto agree as follows:


ARTICLE 1


AGREEMENT OF PURCHASE AND SALE


1.1           Purchase and Sale of Purchased Shares.  On the terms and subject
to the conditions hereof, at the Closing (as hereinafter defined), Seller will
sell, assign, transfer and convey to Buyer, and Buyer will purchase and acquire
from Seller, all right, title and interest of Seller in and to the Purchased
Shares free and clear of any liens, restrictions, security interests, claims,
rights of another or other encumbrances (collectively, “Liens”), for an
aggregate purchase price set forth in and payable in accordance with the terms
of Section 1.3 hereof, as adjusted in accordance with the terms of Section 1.4
hereof.


1.2           Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Buyer, 8120
Belvedere Road, Suite 4, West Palm Beach, Florida  33411, at 9:00 a.m., local
time, on May 13, 2010, or at such other time and place and on such other earlier
date as Buyer and Seller may agree upon in writing.  The date on which the
Closing occurs is hereinafter referred to as the “Closing Date”.
 
1

--------------------------------------------------------------------------------


 
1.3           Purchase Price and Form of Payment.
 
(a)           The aggregate purchase price for the Purchased Shares (the
“Purchase Price”) shall be, subject to reduction or increase as provided in
Section 1.4 hereof, (i) $1,000,000 in cash (the “Cash Consideration”), payable
in accordance with Section 1.3(b) below, plus (ii) $1,173,473 represented by a
Promissory Note (herein so called) in the form attached hereto as Exhibit A,
plus (iii) 4,124,622 shares of common stock, par value $0.001 per share, of
Buyer (the “Buyer Common Stock”).  The shares of Buyer Common Stock described in
subsection (iii) above are hereinafter referred to as the “SSGI Shares”.


(b)           The Cash Consideration shall be payable as follows:  (i) $300,000
at Closing; (ii) $250,000 within 30 days of the Closing Date; (iii) $250,000
within 60 days of the Closing Date; and (iv) $200,000 within 90 days of the
Closing Date.


(c)           At the Closing, Seller shall deliver, or cause to be delivered, to
Buyer the stock certificate or certificates evidencing the Purchased Shares, and
Buyer shall deliver or cause to be delivered (i) to Seller, by wire transfer of
immediately available funds, $300,000 of the Cash Consideration, (ii) to Seller
the Promissory Note, and (iii) to Seller a certificate evidencing the SSGI
Shares registered in the name of Seller.


1.4           Post-Closing Purchase Price Adjustment.  At Closing, Seller shall
deliver to Buyer a schedule listing the Company’s work in process as of the
Closing (the “Closing WIP Schedule”).  Seller shall certify the truth and
accuracy of the Closing WIP Schedule.  The Closing WIP Schedule shall be
attached to this Agreement as Schedule 1.4.  In the event and to the extent that
the Company’s work in process as reflected in the Closing WIP Schedule does not
generate at least $1,040,523 in Gross Profit (as defined below) within eight (8)
months of the Closing Date, then the principal amount of and accrued interest
under the Promissory Note shall be reduced by the amount of such deficiency,
together with interest thereon at a rate of four percent (4%) per annum,
calculated on the basis of the actual number of days elapsed over 365, from the
Closing Date to the date of determination.  In the event and to the extent that
the Company’s work in process as reflected in the Closing WIP Schedule generates
more than $1,300,653 in Gross Profit within eight (8) months of the Closing
Date, then the principal amount of and accrued interest under the Promissory
Note shall be increased by the amount of such excess, together with interest
thereon at a rate of four percent (4%) per annum, calculated on the basis of the
actual number of days elapsed over 365, from the Closing Date to the date of
determination.  For purposes of this Section 1.4, “Gross Profit” shall mean net
sales (i.e., gross sales less returns, discounts and allowances) minus cost of
goods sold.  In any event, Gross Profit shall be calculated in the same manner
as the Company’s gross profit has historically been calculated, using the same
accounting principles and procedures as the Company has historically used in
calculating gross profit.
 
2

--------------------------------------------------------------------------------


 
ARTICLE 2


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller and the Company as follows (with the
understanding that Seller and the Company are relying materially on such
representations and warranties in entering into and performing this Agreement):


2.1           Due Organization.  Buyer is a corporation, validly existing and in
good standing under the laws of the State of Florida, and has the requisite
corporate power and authority to own, lease or otherwise hold its properties and
assets and to carry on its business as presently conducted.


2.2           Authorization and Effect of Agreement.  Buyer has the requisite
corporate power to execute and deliver this Agreement and to perform the
transactions contemplated hereby to be performed by it.  The execution and
delivery by Buyer of this Agreement and the performance by it of the
transactions contemplated hereby to be performed by it have been duly authorized
by all necessary corporate action on the part of Buyer.  This Agreement has been
duly executed and delivered by Buyer and, assuming the due execution and
delivery of this Agreement by the Company and Seller, constitutes a valid and
binding obligation of Buyer enforceable against Buyer in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
in general and subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).


2.3           No Restrictions Against Purchase of the Purchased Shares.  The
execution and delivery of this Agreement by Buyer does not, and the performance
by Buyer of the transactions contemplated hereby to be performed by it will not
(a) conflict with the articles of incorporation or by-laws of Buyer,
(b) conflict with, or result in any violation of, or constitute a default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
benefit under, any material contract or permit, order, judgment or decree to
which Buyer is a party or by which it is bound, or (c) constitute a violation of
any law or regulation applicable to Buyer.  Except for any filings under any
applicable state and federal securities laws, no consent, approval, order or
authorization of, or registration, declaration or filing with, any domestic or
foreign court, government, governmental agency, authority, entity or
instrumentality (each a “Governmental Entity”) is required to be obtained or
made by or with respect to Buyer in connection with the execution and delivery
of this Agreement by Buyer or the performance by it of the transactions
contemplated hereby to be performed by it.


2.4           Investment Representation.  Buyer is acquiring the Purchased
Shares for its own account, for investment and not with a view to, or for resale
in connection with, any distribution thereof.  Buyer is an “accredited investor”
as such term is defined in Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”).
 
3

--------------------------------------------------------------------------------


 
ARTICLE 3


REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLER


The Company and Seller jointly and severally represent and warrant to Buyer as
follows (with the understanding that Buyer is relying materially on each such
representation and warranty in entering into and performing this Agreement):


3.1           Capitalization; Other Rights to Acquire Capital Stock.  The
authorized capital stock of the Company consists of 5,000 shares of common
stock, par value $1.00 per share (the “Common Shares”). There are currently
issued and outstanding 495.5 Common Shares.  All of the issued and outstanding
Common Shares are duly authorized, validly issued, fully paid and
nonassessable.  There are no authorized or outstanding warrants, options or
rights of any kind to acquire from the Company or Seller any equity or debt
securities of the Company or securities convertible into or exchangeable for
equity or debt securities of the Company.


3.2           Due Organization.  The Company is a corporation, validly existing
and in good standing under the laws of the State of Florida and has full power
and authority to carry on its business as now conducted.  Complete and accurate
copies of the articles of incorporation, by-laws (together with any and all
amendments to both) and the corporate records of the Company have been delivered
to Buyer and have been certified by the Secretary of the Company. The Company is
qualified to do business and is in good standing in the jurisdictions set forth
on Schedule 3.2 attached hereto, which jurisdictions represent every
jurisdiction where such qualification is required except where failure to be so
qualified would not have a Material Adverse Effect.


3.3           Subsidiaries.  All of the subsidiaries, direct and indirect, of
the Company are listed on Schedule 3.3 attached hereto (the
“Subsidiaries”).  Except as set forth on Schedule 3.3 attached hereto, the
Company does not directly or indirectly have (or possess any options or other
rights to acquire) any subsidiaries or any direct or indirect ownership
interests in any individual, business, corporation, partnership, limited
liability company, association, joint venture, trust or other entity (a
“Person”).  Except as set forth on Schedule 3.3 attached hereto, the Company is
the true and lawful owner, of record and beneficially, of all of the outstanding
capital stock or equivalent equity interests of each Subsidiary, free and clear
of any Liens.  Each Subsidiary is a corporation or limited liability company,
validly existing and in good standing under the laws of the State of its
incorporation or organization and has full power and authority to carry on its
business as now conducted.  Complete and correct copies of the articles or
certificate of incorporation and by-laws of each of the Subsidiaries, operating
agreement or organizational documents equivalent thereto, and all amendments
thereto have been delivered to Buyer and have been certified by the Secretary of
each Subsidiary.  Each Subsidiary is qualified to do business and is in good
standing in the jurisdictions set forth on Schedule 3.3 attached hereto, which
jurisdictions represent every jurisdiction where such qualification is required
except where failure to be so qualified would not have a Material Adverse
Effect.  There are no authorized or outstanding warrants, options or rights of
any kind to acquire from the Company or any Subsidiary any equity or debt
securities of any Subsidiary or securities convertible into or exchangeable for
equity or debt securities of any Subsidiary.
 
4

--------------------------------------------------------------------------------


 
3.4           Authorization and Effect of Agreement.  The Company has the
requisite corporate power to execute and deliver this Agreement and to perform
the transactions contemplated hereby to be performed by it.  The execution and
delivery by the Company of this Agreement and the performance by it of the
transactions contemplated hereby to be performed by it have been duly authorized
by all necessary corporate action on the part of the Company.  Seller has full
legal capacity to execute and deliver this Agreement and to perform Seller’s
obligations hereunder.  This Agreement has been duly executed and delivered by
the Company and Seller and, assuming the due execution and delivery of this
Agreement by Buyer, constitutes a valid and binding obligation of the Company
and Seller enforceable against each of them in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights in general and
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


3.5           No Restrictions Against Sale of the Purchased Shares.  The
execution and delivery of this Agreement by the Company and Seller does not, and
the performance by the Company and Seller of the transactions contemplated
hereby to be performed by it will not (a) conflict with the articles of
incorporation or by-laws of the Company or any of the Subsidiaries, (b) conflict
with, or result in any violation of, or constitute a default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a benefit under,
any material contract or permit, order, judgment or decree to which Seller or
the Company or any of the Subsidiaries is a party or by which Seller, the
Company, any of the Subsidiaries or their respective properties are bound, or
(c) constitute a violation of any federal, state, county or local law, rule or
regulation applicable to the Company, Seller or any of the Subsidiaries or any
order, writ or injunction of any Governmental Entity.  Except for any filings
under any applicable state securities laws, no consent, approval, order or
authorization of, or registration, declaration or filing with any Governmental
Entity is required to be obtained or made by or with respect to the Company,
Seller or any of the Subsidiaries in connection with the execution and delivery
of this Agreement by the Company and Seller or the performance by them of the
transactions contemplated hereby to be performed by them, except as listed or
described on Schedule 3.5.


3.6           Financial Statements.  The following Financial Statements (herein
so called) of the Company and the Subsidiaries have been delivered to Buyer by
the Company and Seller:


(a)           Unaudited consolidated balance sheet and related consolidated
statements of income, stockholders’ equity and cash flows of the Company and the
Subsidiaries as of and for the year ended December 31, 2008, as reviewed by The
NCT Group CPA’s, L.L.P. (collectively, the “Reviewed Financial Statements”); and
 
5

--------------------------------------------------------------------------------


 
(b)           The unaudited consolidated balance sheet and related consolidated
statements of income, stockholders’ equity and cash flows of the Company and the
Subsidiaries as of and for the three (3) months ended March 31, 2010 (the
“Interim Financial Statements”, and together with the Reviewed Financial
Statements, the “Financial Statements”).


The Financial Statements have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods indicated and present fairly the financial position, results of
operations and changes in financial position of the Company and the Subsidiaries
as of the indicated dates and for the indicated periods (except, in the case of
the Interim Financial Statements, for the absence of notes thereto and subject
to normal year end audit adjustments and accruals required to be made in the
ordinary course of business which are not materially adverse and are consistent
with past practices).  Except to the extent reflected, disclosed or provided for
in the balance sheet included in the Interim Financial Statements, neither the
Company nor any of the Subsidiaries has any material liabilities or material
obligations which otherwise would be reflected in financial statements
(including footnotes) prepared in accordance with generally accepted accounting
principles (other than liabilities incurred in the ordinary course of business
subsequent to March 31, 2010); and neither the Company nor Seller has knowledge
of any basis for the assertion of any such liability or obligation.  Since March
31, 2010, there has been no material adverse change in the financial position,
assets, liabilities, results of operations or business of the Company or any of
the Subsidiaries.


3.7           Conduct of Business; Certain Actions.  Except as set forth on
Schedule 3.7 attached hereto, since December 31, 2008, the Company and each
Subsidiary has conducted its business and operations in the ordinary course and
consistent with past practices and has not:


(a)           paid or declared any dividend or distribution or purchased or
retired any indebtedness from any shareholder thereof, or purchased, retired or
redeemed any capital stock from any shareholder;


(b)           increased the compensation of any of the directors, officers or
key employees of, or consultants to, the Company or any of the Subsidiaries in
excess of $1,000 individually or, except for wage and salary increases made in
the ordinary course of business and consistent with past practices, increased
the compensation of any other employees of the Company or any of the
Subsidiaries;


(c)           made any capital expenditures in excess of $1,000 in the
aggregate;


(d)           sold any asset (or any group of related assets) in any transaction
(or series of related transactions) in which the purchase price for such asset
(or group of related assets) exceeded $10,000;
 
6

--------------------------------------------------------------------------------


 
(e)           discharged or satisfied any Lien or paid any obligation or
liability, absolute or contingent in excess of $1,000 in the aggregate, other
than current liabilities incurred and paid in the ordinary course of business;
 
(f)           made or guaranteed any loans or advances in excess of $1,000 to
any party whatsoever;


(g)           suffered or permitted any Lien to arise or be granted or created
against or upon any of the assets of the Company or any of the Subsidiaries,
real or personal, tangible or intangible, in excess of $1,000 in the aggregate;


(h)           canceled, waived or released any of the Company’s or any
Subsidiary’s debts, rights or claims against third parties in excess of $1,000
in the aggregate;


(i)            amended the articles of incorporation or by-laws of the Company
or any of the Subsidiaries;


(j)            made or paid any severance or termination payment to any
employees or consultants in excess of $1,000 in the aggregate;


(k)           made any change in the method of accounting of the Company or any
of the Subsidiaries;


(l)            accelerated the collection of accounts receivable or decelerated
the payment of accounts payable of the Company or any of the Subsidiaries;


(m)          made any investment or commitment therefor in any Person in excess
of $1,000 in the aggregate;


(n)           made, entered into, amended or terminated any written employment
or consulting contract, created, made, amended or terminated any bonus, stock
option, pension, retirement, profit sharing or other employee benefit plan or
arrangement, or withdrawn from any “multi-employer plan” (as defined in Section
414(f) of the Internal Revenue Code of 1986, as amended (the “Code”)) so as to
create any liability under Article IV of ERISA (as hereinafter defined) to any
entity;


(o)           amended or experienced a termination of any material contract,
agreement, lease, franchise or license listed on Schedule 3.16;


(p)           entered into any other material transactions except in the
ordinary course of business;


(q)           agreed to do any acts described in the foregoing clauses (a)-(p)
of this Section 3.7;
 
7

--------------------------------------------------------------------------------


 
(r)           suffered any material damage, destruction or loss (whether or not
covered by insurance) to any assets of the Company or any of the Subsidiaries;


(s)           experienced any strike, slowdown or demand for recognition by a
labor organization by or with respect to any of the employees of the Company or
any of the Subsidiaries; or


(t)           experienced or effected any shutdown, slow-down or cessation of
any operations conducted by, or constituting part of, the Company or any of the
Subsidiaries.


3.8           Condition of Assets.  Except as set forth in Schedule 3.8, all the
Company’s and each Subsidiary’s assets are in good operating condition and
repair, subject to normal wear and maintenance, are usable in the regular and
ordinary course of business and conform to all applicable laws, ordinances,
codes, rules and regulations, and permits relating to their construction, use
and operation.  Such assets constitute all assets and rights necessary to
operate the Company’s and each Subsidiary’s business as currently conducted and
as currently contemplated to be conducted.  No Person other than the Company or
any of the Subsidiaries owns any equipment or other tangible assets or
properties situated on the premises of the Company or any of the Subsidiaries or
necessary to the operation of the business of the Company or any of the
Subsidiaries, except for leased items disclosed on Schedule 3.16.


3.9           Real Property.  Schedule 3.9 attached hereto, sets forth all real
property owned and leased by the Company or any of the Subsidiaries (the “Real
Property”).  Except as set forth on Schedule 3.9, (a) the owned real property of
the Company and each Subsidiary is free and clear of all Liens and free of all
material encumbrances which materially affect the ownership or use thereof, (b)
the Company or such Subsidiary has full and unrestricted title to, or a valid
leasehold interest in, the Real Property, or (c) the operation of the Company’s
and each Subsidiary’s business as presently conducted on the Real Property does
not violate, in any respect, any zoning ordinances, municipal regulations or
other rules, regulations or laws of any Governmental Entity, the violation of
which could have a Material Adverse Effect.  Neither the Company, any Subsidiary
nor Seller has taken any action, or failed to take any action, which such action
or inaction has caused or could cause any material diminution in, or adversely
affect the interest of the Company or any of the Subsidiaries in any of the Real
Property.  No covenants, easements, rights of way or regulations of record
impair in any material respect the uses of the Real Property for their intended
use and for the purposes for which they are now utilized.


3.10         Environmental Matters.  Except as set forth in Schedule 3.10:


(a)           the operation of the Company’s and each Subsidiary’s business is
in compliance with all applicable Environmental Laws;
 
8

--------------------------------------------------------------------------------


 
(b)           (i) The Company and each Subsidiary has obtained and currently
maintains all Environmental Permits necessary for its operations and is in
compliance with such Environmental Permits, (ii) there are no judicial or
administrative actions, proceedings or investigations pending or, to the
Company’s knowledge, threatened to revoke such Environmental Permits, and
(iii) neither the Company nor any Subsidiary has received any notice from any
Governmental Entity or written notice from any Person to the effect that there
is lacking any Environmental Permit required for the current use or operation of
any of the Real Property;


(c)           there are no judicial or administrative actions, proceedings or
investigations pending or, to the Company’s knowledge, threatened against the
Company or any Subsidiary alleging the violation of any Environmental Law or
Environmental Permit;


(d)           none of the Company, any Subsidiary, any predecessor of the
Company or any of the Subsidiaries, or any current or former owner or operator
of the Real Property has filed any notice under any Environmental Law indicating
past or present treatment, storage, or disposal of or reporting a Release or
threatened Release of Hazardous Material into the environment;


(e)           neither the Company or any of the Subsidiaries nor any of their
past or current facilities and operations, or any predecessor of the Company or
any of the Subsidiaries, is subject to any outstanding written order,
injunction, judgment, decree, ruling, assessment or arbitration award or any
agreement with any Governmental Entity or other Person, or to any federal,
state, local or foreign investigation respecting (i) Environmental Laws,
(ii) Remedial Action, (iii) any Environmental Claim or (iv) the Release or
threatened Release of any Hazardous Material;


(f)            all the Real Property and all real property formerly owned,
operated or leased by the Company or any of the Subsidiaries or any predecessor
of the Company or any of the Subsidiaries, and, to the Company’s knowledge, all
property adjacent to the Real Property, is free of contamination by or from any
Hazardous Materials;


(g)           none of the operations of the Company or any of the Subsidiaries
or any predecessor of the Company or any of the Subsidiaries or of any owner or
operator of premises currently leased or operated by the Company or any of the
Subsidiaries involves or previously involved the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state, local or foreign equivalent;


(h)           there is not now, nor (to the Company’s knowledge for all periods
prior to its or any Subsidiary’s ownership, lease or operation of such Real
Property) has there been in the past, on, in or under the Real Property or any
other real property currently or formerly owned, leased or operated by the
Company or any of the Subsidiaries or any of their predecessors (i) any
underground storage tanks, above-ground storage tanks, dikes or impoundments,
(ii) any asbestos-containing materials, (iii) any polychlorinated biphenyls, or
(iv) any radioactive substances; and
 
9

--------------------------------------------------------------------------------


 
(i)            neither the Company nor any of the Subsidiaries is subject to
Environmental Costs and Liabilities with respect to Hazardous Materials, and no
facts or circumstances exist which could give rise to Environmental Costs and
Liabilities with respect to compliance with Environmental Laws applicable to
Hazardous Materials.


(j)            For purposes of this Section 3.10:


“Environmental Claim” means any accusation, allegation, notice of violation,
action, claim, lien, demand, abatement or other order or directive (conditional
or otherwise) by any Governmental Entity or any other Person (including any
employee or former employee of any contractor or subcontractor of the Company or
any of the Subsidiaries) for personal injury (including sickness, disease or
death), tangible or intangible property damage, damage to the environmental
(including natural resources), nuisance, pollution, contamination, trespass or
other adverse effects on the environment, or for fines, penalties or
restrictions resulting from or based upon (i) the existence, or the continuation
of the existence, of a Release (including, without limitation, sudden or
non-sudden accidental or non-accidental Releases) of, or exposure to, any
Hazardous Material, odor or audible noise in, into or onto the environment
(including, without limitation, the air, soil, surface water or ground water)
at, in, by, from or related to the Real Property or any other property currently
or formerly owned, operated or leased by the Company or any of the Subsidiaries
or any activities or operations thereof; (ii) the transportation, storage,
treatment or disposal of Hazardous Materials in connection with the Real
Property or any other property currently or formerly owned, operated or leased
by the Company or any of the Subsidiaries or the operation of their respective
businesses; or (iii) the violation, or alleged violation, of any Environmental
Laws or Environmental Permits relating to environmental matters connected with
the Real Property or any other property currently or formerly owned, operated or
leased by the Company or any of the Subsidiaries or the operation of their
respective businesses.


“Environmental Costs and Liabilities” shall mean any and all losses,
liabilities, obligations, damages, fines, penalties, judgments, actions, claims,
costs and expenses (including fees, disbursements and expenses of legal counsel,
experts, engineers and consultants and the costs of investigation and
feasibility studies, remedial or removal actions and cleanup activities) arising
from or under any Environmental Law or Environmental Claim or any order or
agreement now in effect with any Governmental Entity or other Person.


“Environmental Law” means any applicable federal, state, local or foreign law
(including common law), statute, code, ordinance, rule, regulation or other
requirement relating to the environment, natural resources, or public and
employee health and safety and includes, but is not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601, et seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801,
et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et seq.,
the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 33 U.S.C.
§ 2601, et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq.,
the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136, et
seq., the Oil Pollution Act of 1990, 33 U.S.C. § 2701, et seq., the Federal Safe
Drinking Water Act, 42 U.S.C. § 300F, et seq., and the Occupational Safety and
Health Act, 29 U.S.C. §651, et, seq., as such laws have been amended or
supplemented, and the regulations promulgated pursuant thereto, and all
analogous state or local statutes.
 
10

--------------------------------------------------------------------------------


 
“Environmental Permit” means any permit, approval, authorization, license,
variance, registration, or permission required under any applicable
Environmental Law.


“Hazardous Material” means any substance, material or waste which is regulated
by any Governmental Entity, including, without limitation, any material,
substance or waste which is defined as a “hazardous waste,” “hazardous
material,” “hazardous substance,” “extremely hazardous substance,” “restricted
hazardous waste,” “contaminant,” “toxic waste” or “toxic substance” under any
provision of Environmental Law, which includes, but is not limited to,
petroleum, petroleum products (including crude oil and any fraction thereof),
asbestos, asbestos-containing materials, urea formaldehyde and polychlorinated
biphenyls.


“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
or migration on or into the indoor or outdoor environment or into or out of any
property.


“Remedial Action” means all actions, including, without limitation, any capital
expenditures, required or voluntarily taken to (i) clean up remove, treat, or in
any other way address any Hazardous Material or other substance; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material so it does not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environmental; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned, operated or leased by the Company
or any of the Subsidiaries and the facilities located and operations conducted
thereon into compliance with all Environmental Laws and Environmental Permits.


3.11         Licenses and Permits.  Attached hereto as Schedule 3.11 is a list
of all federal, state, county and local governmental licenses, certificates and
permits held or applied for by Seller, the Company or any of the
Subsidiaries.  Except as set forth on Schedule 3.11 attached hereto, Seller, the
Company and each Subsidiary has complied in all material respects, and is in
compliance in all material respects, with the terms and conditions of all such
licenses, certificates and permits and no violation of any such licenses,
certificates or permits or the laws or rules governing the issuance or continued
validity thereof has occurred. No additional license, certificate or permit is
required from any Governmental Entity in connection with the conduct of the
business of Seller, the Company or any of the Subsidiaries which, if not
obtained, could result in a Materially Adverse Effect.  Except as set forth on
Schedule 3.11 attached hereto, no claim has been made or threatened by any
Governmental Entity (and, to the knowledge of Seller and the Company, no such
claim is anticipated) to the effect that a license, permit or order is necessary
in respect of the business conducted by Seller, the Company or any of the
Subsidiaries.
 
11

--------------------------------------------------------------------------------


 
3.12         Intellectual Rights.  Attached hereto as Schedule 3.12 is a list of
all patents, trademarks, service marks, trade names and copyrights and
applications therefor owned by or registered in the name of the Company or any
of the Subsidiaries or in which the Company or any of the Subsidiaries has any
material right, license or interest.  Except as set forth on Schedule 3.12
attached hereto, neither the Company nor any Subsidiary is a party to any
license agreements, either as licensor or licensee, with respect to any patents,
trademarks, service marks, trade names or copyrights. The Company and each
Subsidiary has good and marketable title to or the right to use such assets and
all inventions, processes, designs, formulae, trade secrets and know-how
necessary for the conduct of its business, without the payment of any royalty or
similar payment.  To the best knowledge of Seller and the Company, neither the
Company nor any Subsidiary is infringing any patent, trademark, service mark,
trade name or copyright of others, and the Company is not aware of any
infringement by others of any such rights owned by the Company or any of the
Subsidiaries.


3.13         Compliance with Laws.  The Company and each Subsidiary has complied
in all material respects, and is in compliance in all material respects, with
all laws, regulations and orders of any Governmental Entity applicable to its
business and has filed with all proper Governmental Entities all statements and
reports required by the laws, regulations and orders to which the Company or any
of the Subsidiaries or any of its properties or operations are subject. No claim
has been made or threatened by any Governmental Entity (and, to the knowledge of
the Company, no such claim is anticipated) to the effect that the business
conducted by the Company or any of the Subsidiaries fails to comply, in any
respect, with any law, rule, regulation or ordinance.  To the knowledge of the
Company, there are no pending or proposed statutes, rules or regulations, nor
any current or pending developments or circumstances, which would have a
Material Adverse Effect.


3.14         Insurance.  Attached hereto as Schedule 3.14 is a list of all
policies of fire, liability, business interruption and other forms of insurance
and all fidelity bonds held by or applicable to the Company or any of the
Subsidiaries at any time within the past three years, which schedule sets forth
in respect of each such policy the policy name, policy number, carrier, term,
type of coverage, deductible amount or self-insured retention amount, limits of
coverage and annual premium.  Except as set forth on Schedule 3.14, no event
relating to the Company or any of the Subsidiaries has occurred that will result
in a retroactive upward adjustment of premiums under any such policies or that
is likely to result in any prospective upward adjustment in such premiums.  The
insurance currently held by the Company or any of the Subsidiaries is in such
amount and is of such type and scope as is customary for a company in the
industry in which the Company or any of the Subsidiaries is engaged.  Except as
disclosed on Schedule 3.14 attached hereto, there has been no material change in
the type of insurance coverage maintained by the Company or any of the
Subsidiaries during the past five years which has resulted in any period during
which the Company or any of the Subsidiaries had no insurance coverage.  Except
as set forth on Schedule 3.14, since January 1, 2005, neither the Company nor
any Subsidiary has made a dividend or distribution, or otherwise transferred to
its shareholders or affiliates, any proceeds received by the Company or any of
the Subsidiaries as a result of any claim made under any of the Company’s or any
Subsidiary’s insurance policies, and any proceeds received by the Company or any
of the Subsidiaries as a result of any claims made under any of the Company’s or
any Subsidiary’s insurance policies have been applied and used by the Company or
such Subsidiary for the purpose for which such claims were made. Excluding
insurance policies that have expired and have been replaced, no insurance policy
of the Company or any of the Subsidiaries has been canceled within the last
three years and no threat has been made to cancel any insurance policy of the
Company or any of the Subsidiaries within such period.
 
12

--------------------------------------------------------------------------------


 
3.15         ERISA Compliance. Except as set forth in Schedule 3.15 attached
hereto, neither the Company nor any Subsidiary maintains or contributes to any
“employee pension benefit plans” (“Pension Plans”), as such term is defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  Except as set forth in Schedule 3.15 attached hereto, neither the
Company nor any Subsidiary is subject to liability for any obligation of any
Pension Plan which the Company or any of the Subsidiaries maintains or formerly
maintained or to which the Company or any of the Subsidiaries contributes or
formerly was required to contribute. Neither the Company, any Subsidiary nor any
of the Pension Plans of the Company or any of the Subsidiaries which are subject
to ERISA, or any trusts created thereunder, or any trustee or administrator
thereto, has engaged in, or permitted the assets of any such plan or trust to be
involved in, a “prohibited transaction”, as such term is defined in Section 4975
of the Code or Sections 406 and 407 of ERISA, which could subject the Company or
any of the Subsidiaries or any of such plans or any trust to any material tax or
penalty on prohibited transactions imposed by Section 4975 of the Code or which
could have a Material Adverse Effect.  Except as set forth in Schedule 3.15
attached hereto, neither the Company nor any Subsidiary is obligated to provide
any benefit under any of the “employee welfare benefit plans”, as such term is
defined in Section 3(1) of ERISA, which the Company or any of the Subsidiaries
maintains (“Welfare Plans”), or to which the Company or any of the Subsidiaries
is obligated to contribute, to any retiree from the Company or any of the
Subsidiaries, except to the extent that such benefits may be required by the
continuation coverage provisions of Part 6 of Title I of ERISA and Section 4980B
of the Code.  Each Welfare Plan subject to such continuation coverage
requirements has complied in all material respects with such continuation
coverage requirements.  Except as set forth in Schedule 3.15 attached hereto,
neither the Company nor any Subsidiary is, nor has been, a contributing employer
to any “multiemployer plan” (without regard to whether it was a Pension Plan or
a Welfare Plan), as such term is defined in Section 3(37) or Section 4001(a)(3)
of ERISA or to any “multiple employer plan” within the meaning of Section 413(c)
of the Code.  Neither the Company nor any Subsidiary has withdrawn from such a
plan, and is subject to any withdrawal liability with respect to any such plan.
All Welfare Plans, Pension Plans, the Company and the Subsidiaries have timely
complied with the requirements of Part I of Title I of ERISA and currently
comply and have complied in the past, both as to form and operation, with ERISA,
the Code and all other applicable laws, and with all applicable Statements of
Financial Accounting Standards, including Statements 87 and 106.
 
13

--------------------------------------------------------------------------------


 
3.16         Contracts and Agreements.  (a) Except as described on
Schedule 3.16, neither the Company nor any Subsidiary is a party to any written
or oral:
 
(i)           agreement, contract or commitment for the future purchase of, or
payment for, supplies or products, or for the performance of services by a third
party which supplies, products or services involving in any one case $1,000 or
more;


(ii)          agreement, contract or commitment to sell or supply products or to
perform services involving in any one case $1,000 or more;


(iii)         agreement, contract or commitment continuing over a period of more
than six months from the date hereof or exceeding $1,000 in value;


(iv)         distribution, dealer, representative or sales agency agreement,
contract or commitment;


(v)          lease under which the Company or any of the Subsidiaries is either
lessor or lessee;


(vi)         note, debenture, bond, equipment trust agreement, letter of credit
agreement, loan agreement or other contract or commitment for the borrowing or
lending of money or agreement or arrangement for a line of credit or guarantee,
pledge or undertaking of the indebtedness of any other Person;


(vii)        agreement, contract or commitment for any charitable or political
contribution;


(viii)       commitment or agreement for any capital expenditure or leasehold
improvement in excess of $1,000;


(ix)          agreement, contract or commitment limiting or restraining the
Company or any of the Subsidiaries or successor thereto from engaging or
competing in any manner or in any business, nor, to the Company’s knowledge, is
any employee of the Company or any of the Subsidiaries subject to any such
agreement, contract or commitment;


(x)           license, franchise, distributorship or other agreement which
relates in whole or in part to any software, patent, trademark, trade name,
service mark or copyright or to any ideas, technical assistance or other
know-how of or used by the Company or any of the Subsidiaries; or


(xi)          material agreement, contract or commitment not made in the
ordinary course of business.
 
14

--------------------------------------------------------------------------------


 
(b)           Each of the agreements, contracts, commitments, leases, plans and
other instruments, documents and undertakings listed or required to be listed on
Schedule 3.16, or not required to be listed therein because of the amount
thereof, is valid and enforceable in accordance with its terms; the Company and
each Subsidiary is, and to the Company’s knowledge all other parties thereto
are, in compliance with the provisions thereof; neither the Company nor any
Subsidiary is, and to the Company’s knowledge no other party thereto is, in
default in the performance, observance or fulfillment of any obligation,
covenant or condition contained therein; and no event has occurred which with or
without the giving of notice or lapse of time, or both, would constitute a
default thereunder.  Furthermore, no such agreement, contract, commitment,
lease, plan or other instrument, document or undertaking, in the reasonable
opinion of the Company, contains any contractual requirement with which there is
a reasonable likelihood the Company or any of the Subsidiaries or any other
party thereto will be unable to comply.  Except as listed on Schedule 3.16, no
written or oral agreement, contract or commitment described or required to be
described on Schedule 3.16 requires the consent of any party to its assignment
in connection with the transactions contemplated hereby.  Except as set forth on
Schedule 3.16, each lease to which the Company is lessee that is listed or
required to be listed on Schedule 3.16 may be unilaterally terminated by the
Company, without the consent of the other parties thereto, upon no more than 30
days’ prior notice.


(c)           Neither the Company nor Seller is aware of any facts, developments
or circumstances which could result in any material adverse change in or to any
of the provisions of the agreements or contracts listed or required to be listed
on Schedule 3.16.


3.17         Claims and Proceedings.


(a)           Attached hereto as Schedule 3.17(a) is a list and description of
all claims, actions, suits, proceedings and investigations pending or threatened
against the Company or any of the Subsidiaries or any of its respective
properties or assets, at law or in equity, or before or by any court, municipal
or other governmental department, commission, board, agency or instrumentality.


(b)           Except as set forth on Schedule 3.17(b) attached hereto, none of
such pending or threatened claims, actions, suits, proceedings or investigations
set forth on Schedule 3.17(a) will result in any liability or loss to the
Company or any of the Subsidiaries which (individually or in the aggregate)
could result in a Material Adverse Effect, and neither the Company nor any
Subsidiary is now subject to any order, judgment, decree, stipulation or consent
of any Governmental Entity.  No inquiry, action or proceeding has been asserted,
instituted or, to the best knowledge of the Company, threatened to restrain or
prohibit the carrying out of the transactions contemplated by this Agreement or
to challenge the validity of such transactions or any part thereof or seeking
damages on account thereof.  To the best knowledge of Seller and the Company,
there is no basis for any such valid claim or action or any other claims or
actions that would, or could reasonably be expected to (individually or in the
aggregate), have a Material Adverse Effect or result in a material liability of
the Company or any of the Subsidiaries.
 
15

--------------------------------------------------------------------------------


 
3.18         Taxes.  All federal, foreign, state, county and local income, gross
receipts, excise, franchise, license and withholding taxes owed by the Company
or any of the Subsidiaries (collectively, “Taxes”) have been paid or are
reserved for on the balance sheet contained in the Interim Financial
Statements.  All returns, reports and declarations of estimated tax
(collectively, “Returns”) which were originally due to be filed by the Company
or any of the Subsidiaries on or before the date hereof have been filed within
the time and in the manner provided by law, and all such Returns are true and
correct and accurately reflect the Taxes owed by the Company or any of the
Subsidiaries.  All Taxes, assessments, penalties and interest that have become
due pursuant to such Returns have been paid or adequately accrued in the Interim
Financial Statements.  All ad valorem or property taxes that have been assessed
have also been paid or adequately accrued in the Interim Financial
Statements.  Sales and use taxes have been paid, and all returns and reports
made with respect thereto, in all jurisdictions where the Company or any of the
Subsidiaries has offices or maintains operations and in other jurisdictions
where taxing authorities have required such payments, returns or reports.  The
provisions for Taxes, including ad valorem, property, sales and use taxes
(collectively, “Other Taxes”), reflected on the balance sheet contained in the
Interim Financial Statements are adequate to cover all of the Company’s and the
Subsidiaries’ estimated liabilities for Taxes and Other Taxes for the respective
periods then ended and all prior periods.  Except as set forth on Schedule 3.18
attached hereto, neither the Company nor any Subsidiary has executed any
presently effective waiver or extension of any statute of limitations against
assessment and collection of Taxes or Other Taxes.  There are no pending or
threatened claims, assessments, notices, proposals to assess, deficiencies or
audits (collectively, “Tax Actions”) with respect to any Taxes or Other Taxes
owed or allegedly owed by the Company or any of the Subsidiaries.  To the
knowledge of the Company and Seller, there is no basis for any Tax
Actions.  There are no tax liens on any of the assets of the Company or any of
the Subsidiaries.  Proper and accurate amounts have been withheld and remitted
by the Company and the Subsidiaries from and in respect of all Persons from whom
they are required by applicable law to withhold for all periods in compliance
with the tax withholding provisions of all applicable laws and
regulations.  Except as set forth on Schedule 3.18 attached hereto, neither the
Company nor any Subsidiary has made an election to be taxed under Subchapter S
of the Code.  The Company and each Subsidiary utilizes the accrual method of
accounting for federal income tax purposes.


3.19         Personnel.  Attached hereto as Schedule 3.19 is a list of the names
and annual rates of compensation of the directors and officers of the Company
and each Subsidiary, and of the employees of the Company and each Subsidiary
whose annual rates of compensation during the calendar year ending December 31,
2009 (including base salary, bonus, commissions and incentive pay) exceeded
$45,000. Schedule 3.19 attached hereto also sets forth the bonus, company
automobile, club membership and other like benefits, if any, paid or payable to
the directors, officers and employees of the Company and each Subsidiary during
the Company’s 2009 fiscal year and, to the date hereof, which such directors,
officers and employees are entitled to receive benefits.  Schedule 3.19 attached
hereto also contains a list of all employment agreements, deferred compensation
agreements, consulting agreements and confidentiality agreements to which the
Company or any of the Subsidiaries is a party, and all severance benefits which
any director, officer, consultant or employee of the Company or any of the
Subsidiaries is or may be entitled to receive.  The employee relations of the
Company and the Subsidiaries are good and there is no pending or threatened
labor dispute or union organization campaign.  Except as set forth on Schedule
3.19 attached hereto, none of the employees of the Company or any of the
Subsidiaries are represented by any labor union or organization.  The Company
and each Subsidiary is in compliance in all material respects with all federal
and state laws respecting employment and employment practices, terms and
conditions of employment and wages and hours and is not engaged in any unfair
labor practices. There is no unfair labor practice claim against the Company or
any of the Subsidiaries before the National Mediation Board or any strike, labor
dispute, work slowdown or work stoppage pending or threatened against or
involving the Company or any of the Subsidiaries.
 
16

--------------------------------------------------------------------------------


 
3.20         Business Relations.  The Company does not know, nor does it have
any reason to believe, that any customer or vendor of the Company or any of the
Subsidiaries will, as a result of the actions contemplated hereby, cease to do
business with the Company or any of the Subsidiaries after the consummation of
the transactions contemplated hereby in the same manner as previously conducted
with the Company or any of the Subsidiaries.  Except as set forth on Schedule
3.20 attached hereto, neither the Company nor any Subsidiary has received notice
from any of its customers or vendors that any such customer or vendor will, for
any reason, cease to do business with the Company or any of the Subsidiaries
after the date hereof in the same manner as previously conducted with the
Company or any of the Subsidiaries.  Neither the Company nor any Subsidiary has
received any notice of any disruption (including delayed deliveries or
allocations by vendors) in the availability of the materials or products used by
the Company or any of the Subsidiaries, nor is the Company aware of any facts
that could lead it to believe that the business of the Company or any of the
Subsidiaries will be subject to any such material disruption.


3.21         Accounts Receivable.  Except as set forth on Schedule 3.21 attached
hereto, all of the accounts, notes and loans receivable that have been recorded
on the books of the Company or any of the Subsidiaries are bona fide and
represent amounts validly due. All of such accounts, notes and loans receivable
are free and clear of any Liens or charges; none of such accounts, notes or
loans receivable are subject to any offsets or claims of offset; and no obligor
of any such account, note or loan receivable exceeding $1,000 has given notice
that it will or may refuse to pay the full amount thereof or any portion
thereof.


3.22         Bank Accounts.  Attached hereto as Schedule 3.22 is a list of all
banks or other financial institutions with which the Company or any of the
Subsidiaries has an account or maintains a safe deposit box, showing the type
and account number of each such account and safe deposit box and the names of
the Persons authorized as signatories thereon or to act or deal in connection
therewith.


3.23         Agents.  Except as set forth on Schedule 3.23 attached hereto,
neither the Company nor any Subsidiary has designated or appointed any Person to
act for it or on its behalf pursuant to any power of attorney or any agency that
is presently in effect.
 
17

--------------------------------------------------------------------------------


 
3.24         Indebtedness To and From Officers, Directors, Shareholders and
Employees.  Except as set forth on Schedule 3.24 attached hereto, neither the
Company nor any Subsidiary owes any indebtedness to any of its officers,
directors, shareholders or employees (other than accrued salaries or benefits
payable in the ordinary course of business) or has indebtedness owed to it from
any of its officers, directors, shareholders or employees, excluding
indebtedness for reasonable travel advances or similar advances for expenses
incurred on behalf of and in the ordinary course of business of the Company or
the Subsidiaries and consistent with the Company’s and each Subsidiary’s past
practices.


3.25         Certain Consents.  Except as set forth on Schedule 3.25 attached
hereto, there are no consents, waivers or approvals required to be executed
and/or obtained from third parties in connection with the execution, delivery
and performance by the Company or Seller of this Agreement and each other
agreement, instrument and document required to be executed by such party in
connection herewith, and the actions contemplated hereby or thereby.


3.26         Brokers.  Except as set forth on Schedule 3.26 attached hereto,
none of Seller, the Company or any Subsidiary has engaged, or caused any
liability to be incurred to, any finder, broker or sales agent in connection
with the execution, delivery or performance of this Agreement or the
transactions contemplated hereby.


3.27         Interest in Competitors, Vendors and Customers.  Except as set
forth on Schedule 3.27 attached hereto, no officer or director of the Company or
any of the Subsidiaries or any affiliate of any such officer or director has any
ownership interest in any competitor, vendor or customer of the Company or any
of the Subsidiaries or any property used in the operation of the business of the
Company or any of the Subsidiaries.


3.28         Inventory.  Except as set forth on Schedule 3.28 attached hereto,
the inventories shown on the balance sheet contained in the Interim Financial
Statements consist of (and the inventories of the Company and the Subsidiaries
on the Closing Date shall consist of) items of a quality and quantity reasonably
usable or saleable in the ordinary course of business by the Company or the
Subsidiaries.


3.29         Product and Service Warranties.  All products manufactured, sold or
distributed by the Company or any of its Subsidiaries and all services rendered
by the Company or any of its Subsidiaries have been in conformity in all
material respects with all contractual commitments and all express and, to
Seller’s knowledge, implied warranties, and neither the Company nor any of its
Subsidiaries has any liability (and, to Seller’s knowledge, there is no
reasonable basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand against the Company giving
rise to any such liability) for curing or providing additional services or
replacement products or other damages in connection therewith in excess of the
warranty reserves set forth in the aggregate on the balance sheet included in
the Interim Financial Statements.  No products manufactured, sold or distributed
by the Company or any of its Subsidiaries and no services rendered by the
Company or any of its Subsidiaries are subject to any guaranty, warranty or
other indemnity beyond the applicable standard terms and conditions of such sale
(including as a result of any course of conduct between the Company or any of
its Subsidiaries and any Person or as a result of any statements in any of the
Company’s or any of its Subsidiaries’ product or service or promotional
literature).
 
18

--------------------------------------------------------------------------------


 
3.30         Customers and Vendors.  Schedule 3.30 attached hereto contains a
true, correct and complete list of (a) the ten (10) largest customers (measured
in dollar volume) of the Company and the Subsidiaries during the fiscal years
ended December 31, 2008, and December 31, 2009, (b) the ten (10) largest vendors
(measured in dollar volume) of the Company and the Subsidiaries during the
fiscal years ended December 31, 2008, and December 31, 2009, and (c) with
respect to each such customer and vendor, the name and address thereof, dollar
volume involved and nature of the relationship (including the principal
categories of products or services bought and sold).


3.31         Information Furnished.  Seller and the Company have made available
to Buyer and its officers, attorneys, accountants and representatives true and
correct copies of all agreements, documents and other items listed on the
schedules to this Agreement and all books and records of the Company and the
Subsidiaries, and neither this Agreement, the Schedules attached hereto nor any
information, agreements or documents delivered to or made available to Buyer or
its officers, attorneys, accountants or representatives pursuant to this
Agreement or otherwise (including, without limitation, that certain Confidential
Offering Memorandum with respect to the Company furnished by Washington
Partners, Inc.) contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements herein or therein, as the
case may be, not misleading.
 
ARTICLE 4


ADDITIONAL REPRESENTATIONS AND WARRANTIES OF SELLER


Seller further represents and warrants to Buyer as follows (with the
understanding that Buyer is relying materially on each such representation and
warranty in entering into and performing this Agreement):


4.1           Ownership of Purchased Shares; No Liens.  Seller owns of record
and beneficially the Purchased Shares.  None of the Purchased Shares was issued
or will be transferred under this Agreement in violation of any preemptive or
preferential rights of any Person.  Except as set forth on Schedule 4.1 attached
hereto and except for restrictions on transfer imposed by federal and state
securities laws, Seller is the true and lawful owner, of record and
beneficially, of the Purchased Shares, free and clear of any Liens; none of the
Purchased Shares owned by Seller are subject to any outstanding options,
warrants, calls or similar rights of any other Person to acquire the same; none
of the Purchased Shares owned by Seller is subject to any restrictions on
transfer thereof; and Seller has the full power and authority to convey, and
will convey to Buyer at Closing, good and marketable title to the Purchased
Shares, free and clear of any Liens.


4.2           Tax Status of Seller.  Seller is not a foreign Person, and no Tax
is required to be withheld from Seller pursuant to Section 1445 of the Code as a
result of any of the transactions contemplated by this Agreement.
 
19

--------------------------------------------------------------------------------


 
4.3          Representations Regarding the Acquisition of the SSGI Shares.


(a)           Purchase Entirely for Own Account. This Agreement is made with
Seller in reliance upon Seller’s representation to Buyer, which by Seller’s
execution of this Agreement Seller hereby confirms, that the SSGI Shares to be
received by Seller hereunder will be acquired for investment for Seller’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that Seller has no present intention of
selling, granting any participation in or otherwise distributing the same.
Seller further represents that Seller does not have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person with respect to the SSGI
Shares.


(b)           Sophistication; Accredited Investor Status. Seller is a Person who
either alone or with his purchaser representative(s) has sufficient knowledge
and experience in financial and business matters to be capable of evaluating the
merits and risks of an investment in Buyer.  Seller is an “accredited investor”
within the meaning of Regulation D promulgated under the Securities Act.


(c)           Speculative Investment. Seller understands the speculative nature
and risk of an investment in Buyer and confirms that he is able to bear the risk
of the investment, and that there may not be any viable public market for the
SSGI Shares received hereunder.


(d)           No Coercion or Solicitation. Seller has freely entered into this
Agreement and has been subject to neither pressure to make a hasty or uninformed
decision to enter into this Agreement nor solicitation to receive the SSGI
Shares.


(e)           Transfer Restrictions. Except pursuant to the Registration Rights
Agreement (as hereinafter defined), Buyer is not under an obligation to register
or seek an exemption under any federal and/or state securities acts for any sale
or transfer of the SSGI Shares by Seller, and Seller hereby acknowledges that
the SSGI Shares constitute restricted securities as that term is defined in Rule
144 under the Securities Act and that the SSGI Shares may not be sold,
transferred, assigned or hypothecated unless there is an effective registration
statement under the Securities Act covering the SSGI Shares, the sale is made in
accordance with Rule 144 under the Securities Act, or Buyer receives an opinion
of counsel of Seller reasonably satisfactory to Buyer, stating that such sale,
transfer, assignment or hypothecation is exempt from the registration and
prospectus delivery requirements of the Securities Act.  Without limiting the
generality of the foregoing, Seller acknowledges that Buyer is a “former shell
company”.  As such, sales of the SSGI Shares cannot be made under Rule 144
unless certain conditions are met, including, without limitation, the
following:  (i) Buyer has filed all reports and other materials required to be
filed by section 13 or 15(d) of the Securities Exchange Act of 1934, as amended,
as applicable, during the 12 months preceding the sale (other than Form 8-K
reports); and (ii) one year has elapsed since Buyer has filed current “Form 10
information” with the Securities and Exchange Commission reflecting its status
as an entity that is no longer a shell company.  Buyer filed such Form 10
information with the Securities and Exchange Commission on December 9, 2009.  In
addition, Buyer did not timely file with the Securities and Exchange Commission
its Form 10-K for the period ended December 31, 2009. Therefore, sales of the
SSGI Shares under Rule 144 cannot be made until at least 12 months following the
date that Buyer files such Form 10-K with the Securities and Exchange
Commission.
 
20

--------------------------------------------------------------------------------


 
(f)           Disclosure of Information.  Seller has received all the
information it considers necessary or appropriate for deciding whether to
receive the SSGI Shares hereunder. Seller further represents that he has had the
opportunity to ask questions of Buyer and receive answers from Buyer, to the
extent that Buyer possessed such information or could acquire it without
unreasonable effort or expense, necessary to evaluate the merits and risks of
any investment in Buyer.  Further, Seller has been given an opportunity to
question the appropriate executive officers of Buyer.


(g)           Legends. It is understood that the certificates evidencing the
SSGI Shares will bear the legend set forth below (or a similar legend):


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY OTHER
JURISDICTION.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY
PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.


The legend set forth above shall be removed by Buyer from any certificate
evidencing the SSGI Shares upon delivery to Buyer of an opinion by counsel,
reasonably satisfactory to Buyer, that a registration statement under the
Securities Act is at that time in effect with respect to the legended security
or that such security can be freely transferred in a public sale without such a
registration statement being in effect and that such transfer will not
jeopardize the exemption or exemptions from registration pursuant to which Buyer
issued the SSGI Shares.
 
21

--------------------------------------------------------------------------------


 
ARTICLE 5


COVENANTS


5.1           Inspection.  From and after the date hereof and until the Closing,
Seller shall give and cause the Company and each Subsidiary to give to Buyer and
its officers, attorneys, accountants and representatives free, full and complete
access on reasonable notice during reasonable business hours to all books,
records, tax returns, files, correspondence, personnel, facilities and
properties of the Company and the Subsidiaries; provide Buyer and its officers,
attorneys, accountants and representatives all information and material
pertaining to the business and affairs of the Company and the Subsidiaries as
Buyer may deem reasonably necessary or appropriate; and use their reasonable
efforts to afford Buyer and its officers, attorneys, accountants and
representatives the opportunity to meet with the customers, employees and
vendors of the Company and the Subsidiaries to discuss the business, condition
(financial or otherwise), operations and prospects of the Company and the
Subsidiaries.  At the Closing, Seller shall deliver to Buyer the originals of
all minute books and stock transfer records of the Company and the
Subsidiaries.  Any investigation by Buyer or its officers, attorneys,
accountants or representatives shall not in any manner affect the
representations and warranties of Seller and the Company contained herein.


5.2           Compliance by the Company and Seller.  From the date hereof to the
Closing, neither Seller nor the Company shall take or fail to take any action,
which action or failure to take such action would intentionally cause the
representations and warranties made by Seller and the Company herein to be
untrue or incorrect as of the Closing.


5.3           Satisfaction of All Conditions Precedent to the Obligations of
Buyer.  From the date hereof to the Closing, Seller and the Company shall use
such party’s best efforts to cause all conditions precedent to the obligations
of Buyer hereunder to be satisfied by the Closing.


5.4           No Solicitation.  From the date hereof to the Closing, neither the
Company nor Seller shall offer any of the Purchased Shares, the Company or any
Subsidiary (or a material part of its assets in one transaction or a series of
transactions), or any of the Real Property for sale or lease, or solicit offers
to buy or lease the Purchased Shares, the Company or any Subsidiary (or a
material part of its assets in one action or in a series of related
transactions), or any of the Real Property, or hold discussions with or provide
any information to any party (other than Buyer) looking toward such an offer or
solicitation or toward a merger, share exchange, consolidation or combination of
the Company or any Subsidiary with or into another entity or any similar action.
From the date hereof to the Closing, Seller shall not, and shall not allow the
Company or any Subsidiary to, enter into any agreement with any party other than
Buyer with respect to the sale, lease or other disposition of either the capital
stock or the assets (including, without limitation, the Real Property) of the
Company or any Subsidiary or with respect to any merger, share exchange,
consolidation, combination or similar action involving the Company or any
Subsidiary.


5.5           Notice of Developments.  From the date hereof to the Closing,
Seller and the Company shall notify Buyer of any changes or developments with
respect to the business, operations or prospects of the Company or any of the
Subsidiaries which could result in a Material Adverse Effect.
 
22

--------------------------------------------------------------------------------


 
5.6           Notice by Seller and the Company of Breach.  From the date hereof
to the Closing, Seller and the Company shall, immediately upon becoming aware
thereof, give detailed written notice to Buyer of the occurrence of, or the
impending or threatened occurrence of, any event which would cause or constitute
a breach, or would have caused or constituted a breach had such event occurred
or been known to Seller or the Company prior to the date of this Agreement, of
any of their covenants, agreements, representations or warranties contained or
referred to herein or in any document delivered in accordance with the terms
hereof.


5.7           Notice by Seller and the Company of Litigation.  From the date
hereof to the Closing, immediately upon becoming aware thereof, Seller and the
Company shall notify Buyer of (a) any suit, action or proceeding to which the
Company or any of the Subsidiaries becomes a party or which is threatened
against the Company or any of the Subsidiaries, (b) any order or decree or any
complaint praying for an order or decree restraining or enjoining the
consummation of this Agreement or the actions contemplated hereby, or (c) any
notice from any tribunal of its intention to institute an investigation into, or
to institute a suit or proceeding to restrain or enjoin the consummation of,
this Agreement or the transactions contemplated hereby or to nullify or render
ineffective this Agreement or such actions if consummated.


5.8           Continuation of Insurance Coverage.  From the date hereof to the
Closing, Seller shall cause the Company and each Subsidiary to keep in full
force and effect insurance coverage for the Company and each such Subsidiary and
its assets and operations comparable in amount and scope to the coverage now
maintained covering the Company or each such Subsidiary and its assets and
operations.


5.9           Maintenance of Credit Terms.  From the date hereof to the Closing,
Seller shall cause the Company and each Subsidiary to continue to effect sales
of its products and services only on the terms that have historically been
offered by the Company or such Subsidiary or on such other terms as market
conditions may dictate consistent with commercially reasonable practices.


5.10         Updating Schedules.  From time to time prior to the Closing, the
Company and Seller shall supplement or amend the Schedules delivered in
connection herewith with respect to any matter which exists or occurs after the
date of this Agreement and which, if existing or occurring at or prior to the
date of this Agreement, would have been required to be set forth or described in
such Schedules or which is necessary to correct any information in such
Schedules which has been rendered inaccurate thereby; provided, however, that
none of such supplements or amendments shall be deemed to modify, amend or
supplement the representations and warranties of the Company and Seller or the
Schedules hereto for any purposes of this Agreement.
 
23

--------------------------------------------------------------------------------


 
5.11         Financial Statements.  Until the Closing, as soon as available, and
in any event within 20 days after the end of each calendar month after March 31,
2010, the Company shall furnish to Buyer an unaudited consolidated balance sheet
as of the last day of such month, and related consolidated statements of income,
stockholders’ equity and cash flows of the Company and the Subsidiaries for such
month, prepared in accordance with generally accepted accounting principles
applied in the preparation of the Reviewed Financial Statements (except for the
absence of notes to such financial statements and subject to normal year end
adjustments and accruals required to be made in the ordinary course of business
which are not expected to be materially adverse and are consistent with past
practices).  Such monthly financial statements shall fairly present the
consolidated financial position, results of operations and changes in financial
position of the Company and the Subsidiaries as of the indicated dates and for
the indicated periods and shall be accompanied by a certificate from the
Company’s principal accounting officer stating that such financial statements
are in compliance with generally accepted accounting principles as applied in
the preparation of the Reviewed Financial Statements (except for the absence of
notes to such monthly financial statements and subject to normal year end
adjustments and accruals required to be made in the ordinary course of business
which are not expected to be materially adverse and are consistent with past
practices).


5.12         Interim Operations of the Company and the Subsidiaries.


(a)          From the date hereof to the Closing, Seller shall cause the Company
and each Subsidiary to conduct its business only in the ordinary course
consistent with past practices, and neither the Company nor any Subsidiary
shall, unless Buyer gives its prior written approval:


(i)           amend or otherwise change its certificate or articles of
incorporation or by-laws, as each such document is in effect on the date hereof;


(ii)          issue or sell, or authorize for issuance or sale, additional
shares of any class of capital stock or issue, grant or enter into any
subscription, option, warrant, right, convertible security or other agreement or
commitment of any character obligating the Company or any Subsidiary to issue
securities;


(iii)         declare, set aside, make or pay any dividend or other distribution
with respect to its capital stock;


(iv)         redeem, purchase or otherwise acquire, directly or indirectly, any
of its capital stock;


(v)          authorize any capital expenditures or sell, pledge, dispose of or
encumber, or agree to sell, pledge, dispose of or encumber, any assets of the
Company or any of the Subsidiaries except for sales of assets in the ordinary
course of business;


(vi)         acquire (by merger, share exchange, consolidation, combination or
acquisition of stock or assets) any corporation, limited liability company,
partnership or other business organization or division thereof or enter into any
contract, agreement, commitment or arrangement with respect to any of the
foregoing;
 
24

--------------------------------------------------------------------------------


 
(vii)        incur any indebtedness for borrowed money (other than pursuant to
credit, loan or other financing agreements, facilities or arrangements in effect
on the date hereof and listed on Schedule 3.16), issue any debt securities or
enter into or modify any contract, agreement, lease, commitment or arrangement
with respect thereto;


(viii)       enter into any new material contract, agreement, lease or
commitment, or amend or terminate any existing contract, agreement, lease or
commitment;


(ix)         enter into, amend or terminate any employment or consulting
agreement with any director, officer, consultant or key employee of the Company
or any of the Subsidiaries, enter into, amend or terminate any employment
agreement with any other Person otherwise than in the ordinary course of
business, or take any action with respect to the grant or payment of any
severance or termination pay other than pursuant to policies or agreements of
the Company or any of the Subsidiaries in effect on the date hereof;


(x)           enter into, extend or renew any lease for equipment, office space
or other space;


(xi)         except as required by law, adopt, amend or terminate any bonus,
profit sharing, compensation, stock option, pension, retirement, deferred
compensation, employment or other employee benefit plan, agreement, trust, fund
or arrangement for the benefit or welfare of any officer or employee of the
Company or any of the Subsidiaries, or withdraw from any multi-employer plan so
as to create any liability under Article IV of ERISA to any entity;


(xii)         grant any increase in compensation, or grant or make any bonus or
other compensatory payments, to any director, officer or consultant of the
Company or any of the Subsidiaries;


(xiii)        grant any increase in compensation to any other employee of the
Company or any of the Subsidiaries except in the ordinary course of business
consistent with past practice; or


(xiv)        change its accounting practices or principles.


(b)          From the date hereof to the Closing, Seller shall cause the Company
and each Subsidiary to use its best efforts to preserve intact the business
organization of the Company and each such Subsidiary, to keep available in all
material respects the services of their present officers and key employees, to
preserve intact their banking relationships and credit facilities, to preserve
intact their relationships with their customers and vendors, to preserve the
goodwill of those having business relationships with them, and to comply with
all applicable laws.
 
25

--------------------------------------------------------------------------------


 
5.13         Resignations of Directors.  Seller shall cause all directors and
officers of the Company and the Subsidiaries (except for Phillip A. Lee, William
H. Denmark and Evan D. Finch) to deliver their written resignations to Buyer,
which resignations shall be effective at or before the Closing and shall be in
form and substance satisfactory to Buyer.  Each such resignation shall state
that neither the Company nor any Subsidiary is in any way indebted or obligated
to the resigning party for termination pay, loans, advances or otherwise.


5.14         Licenses.  From the date hereof until the fifth (5th) anniversary
of the Closing Date, Seller shall (a) keep active, and in good standing and in
full force and effect, all licenses, certificates and permits held by Seller
that relate or are beneficial to the business of the Company or any of the
Subsidiaries, (b) comply in all material respects with the terms and conditions
of all such licenses, certificates and permits, and (c) not violate or cause any
violation of any such licenses, certificates or permits or the laws or rules
governing the issuance or continued validity thereof.


5.15         Audit Rights.  Buyer and the Company agree that, on reasonable
notice during regular business hours, they will permit an independent certified
public accountant or knowledgeable auditor, to have access to the Company’s
records pertaining to the Gross Profit generated by the work reflected in the
Closing WIP Schedule, and to audit and verify the accuracy of the information
submitted by Buyer and the Company pursuant to this Agreement.  Such independent
certified public accountant or knowledgeable auditor will report to Buyer,
Seller and the Company its conclusions regarding the accuracy of submitted
statements of Gross Profit and the underlying basis for the conclusions, and any
information obtained from an audit will be kept confidential and used only for
the purpose of determining the accuracy of such Gross Profit statements and for
enforcing payment of amounts due and payable to Seller.  Only one such audit
will be made in any one calendar quarter.  The costs of any such audit will be
paid by Seller.
5.16.        The Company’s Line of Credit.  Until such time as Seller is no
longer a guarantor of, or otherwise personally liable for, the indebtedness
outstanding under the Company’s line of credit facility (which is currently
provided by Wachovia Bank) (the “LOC Facility”), the Company shall not, and
Buyer shall not permit the Company to, do any of the following unless Seller
gives his prior written approval:  (a) make draws or other borrowings under the
LOC Facility; (b) have outstanding indebtedness under the LOC Facility in excess
of $750,000; or (c) use the Company’s life insurance policy on the life of Bobby
L. Moore, Sr., for any purpose other than as collateral to secure the
indebtedness outstanding under the LOC Facility.
 
ARTICLE 6


CONDITIONS TO CLOSING


6.1           Conditions to Obligations of Buyer.  The obligations of Buyer to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment, or written waiver by Buyer, of each of the following conditions:
 
26

--------------------------------------------------------------------------------




(a)          The representations and warranties of Seller and the Company
contained in this Agreement shall be true and correct in all material respects
at and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date;
Seller and the Company shall have performed and complied in all material
respects with all agreements required by this Agreement to be performed or
complied with by Seller and the Company at or prior to the Closing Date; and
Buyer shall have received a certificate, dated as of the Closing Date, signed by
Seller and the Chief Executive Officer of the Company to the foregoing effects;


(b)          No action or proceeding shall have been instituted or threatened
for the purpose or with the probable or reasonably likely effect of enjoining or
preventing the consummation of this Agreement or seeking damages on account
thereof;


(c)          Buyer shall have received an opinion of Fee & Jeffries, P.A.,
counsel for the Company and Seller, dated as of the Closing Date, in the form
attached hereto as Exhibit C;


(d)          Seller shall have executed and delivered to Buyer the Consulting
Agreement (herein so called) in the form attached hereto as Exhibit D;


(e)          Seller shall have executed and delivered to Buyer the
Non-Competition and Non-Solicitation Agreement (herein so called) in the form
attached hereto as Exhibit E;


(f)           Prior to the Closing, there shall not have occurred any material
casualty or damage (whether or not insured) to any facility, property or
equipment owned or used by the Company or any of its Subsidiaries; there shall
have been no material adverse change in the financial condition, business,
prospects, properties, results of operations, cash flow or capital expenditures
of the Company or any of its Subsidiaries since March 31, 2010; and the business
of the Company and each such Subsidiary shall have been conducted only in the
ordinary course consistent with past practices;


(g)          Buyer shall have received the minute books and stock transfer
records contemplated by Section 5.1 hereof and the resignations contemplated by
Section 5.13 hereof;


(h)          All consents and approvals required in connection with the
execution, delivery and performance of this Agreement shall have been obtained;


(i)           All necessary action (corporate or otherwise) shall have been
taken by Seller and the Company to authorize, approve and adopt this Agreement
and the consummation and performance of the transactions contemplated hereby,
and Buyer shall have received a certificate, dated as of the Closing Date, of
the Chief Executive Officer of the Company to the foregoing effect;

 
27

--------------------------------------------------------------------------------

 


(j)           Buyer shall have received from Seller or his duly appointed agent
and attorney-in-fact the stock certificate or certificates representing all of
the Purchased Shares owned by Seller accompanied by stock powers duly executed
in blank;


(k)          Buyer shall have acquired all of the Common Shares not owned by
Seller on terms and conditions satisfactory to Buyer in its sole and absolute
discretion;


(l)           All treasury stock of the Company shall have been cancelled;


(m)         The Company’s election to be taxed as an S corporation shall have
been revoked;


(n)          Buyer shall have received a letter from CNA insurance Co.,
addressed to both the Company and Buyer, confirming that the Company’s
performance bond shall remain in full force and effect following the Closing;


(o)          Each of Seller and the Company shall have executed and delivered
each agreement, instrument and document required to be executed by such party in
connection herewith; and


(p)          Seller and the Company shall have delivered to Buyer such good
standing certificates, officers’ certificates and similar documents and
certificates as counsel for Buyer shall have reasonably requested prior to the
Closing Date.


The decision of Buyer to consummate the transactions contemplated by this
Agreement without the satisfaction of any of the preceding conditions shall not
constitute a waiver of any of Seller’s and/or the Company’s representations,
warranties, covenants or indemnities herein.


6.2          Conditions to Obligations of Seller and the Company.  The
respective obligations of Seller and the Company to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, or written waiver
by Seller and the Company, of each of the following conditions:


(a)          Buyer’s representations and warranties contained in this Agreement
shall be true and correct in all material respects at and as of the Closing Date
with the same effect as though such representations and warranties had been made
on and as of the Closing Date; all agreements to be performed hereunder by Buyer
at or prior to the Closing Date shall have been performed in all material
respects; and Seller and the Company shall have received a certificate, dated as
of the Closing Date, signed by the Chief Executive Officer of Buyer to the
foregoing effects;


(b)          Buyer shall have delivered to Seller $300,000 of the Cash
Consideration, the Promissory Note and SSGI Shares;


(c)          All consents and approvals required in connection with the
execution, delivery and performance of this Agreement shall have been obtained;

 
28

--------------------------------------------------------------------------------

 


(d)          All necessary action (corporate or otherwise) shall have been taken
by Buyer to authorize, approve and adopt this Agreement and the consummation and
performance of the transactions contemplated hereby, and Seller shall have
received a certificate, dated as of the Closing Date, of the Chief Executive
Officer of Buyer to the foregoing effect;


(e)          Buyer shall have executed and delivered to Seller the Consulting
Agreement in the form attached hereto as Exhibit D;


(f)           Buyer shall have executed and delivered to Seller the Registration
Rights Agreement (herein so called) in the form attached hereto as Exhibit F;


(g)          Buyer shall have executed and delivered to Seller the Pledge
Agreement (herein so called) in the form attached hereto as Exhibit B.


(h)          Buyer shall have executed and delivered each other agreement,
instrument and document required to be executed by Buyer in connection herewith,
including; and


(i)           Buyer shall have delivered to Seller such good standing
certificates, officers’ certificates and similar documents and certificates as
counsel for Seller shall have reasonably requested prior to the Closing Date.


ARTICLE 7


TERMINATION


7.1         Termination.  Notwithstanding anything contained in this Agreement
to the contrary, this Agreement may be terminated prior to the Closing, if the
party seeking to terminate is not then in material default or breach of this
Agreement, as follows:


(a)          By the mutual written consent of Buyer and Seller;


(b)          By either Buyer or Seller if the Closing shall not have occurred on
or before May 28, 2010;


(c)          By either Buyer or Seller if, prior to the Closing Date, in the
case of Buyer, either Seller or the Company, or in the case of Seller, Buyer, is
in material breach of any representation, warranty, covenant or agreement herein
contained and such breach shall not be cured within fifteen (15) days of the
date of notice of default delivered by the party claiming such material default,
provided that such terminating party shall not also be in material breach of
this Agreement at the time such notice of default is delivered; or

 
29

--------------------------------------------------------------------------------

 


(d)          By either Buyer or Seller if there shall have been entered a final,
nonappealable order or injunction of any Governmental Entity restraining or
prohibiting the consummation of the transactions contemplated hereby or any
material part thereof.


7.2          Effect of Termination.  If this Agreement is terminated pursuant to
the provisions of Section 7.1, all further obligations of each party under this
Agreement shall terminate without further liability of such party; provided,
however, that such termination shall not constitute a waiver by any party of any
claim it may have for specific performance or for damages caused by reason of a
breach by any other party of a representation, warranty, covenant, or agreement
contained herein; and provided further, that, anything herein to the contrary
notwithstanding, the respective rights and obligations of the parties pursuant
to Article 9 hereof shall survive the termination of this Agreement.


7.3          Waiver.  If any condition specified in Section 6.1 or Section 6.2
of Buyer, on the one hand, and Seller, on the other, has not been satisfied,
each party, in addition to any other rights which may be available to he or it,
shall have the right to waive any condition that is for his or its benefit and
to require the other party to proceed with the Closing.


ARTICLE 8


SURVIVAL AND INDEMNIFICATION


8.1           Survival of Representations, Warranties and Covenants.


(a)          Except as to (i) the representations and warranties contained in
Article 4 (Additional Representations and Warranties of Seller), which shall
survive the Closing and remain in effect indefinitely, and (ii) the
representations and warranties contained in Section 3.18 (Taxes), which shall
survive the Closing until the expiration of the last day on which any Tax may be
validly assessed by the Internal Revenue Service or by any other Governmental
Entity against the Company, the Subsidiaries or any of their respective
properties, the representations and warranties of Seller and the Company
contained in this Agreement shall terminate on the third (3rd) anniversary of
the Closing Date.  Any claim for indemnification with respect to any of such
matters which is not asserted by notice given as herein provided relating
thereto within such specified period of survival may not be pursued and is
hereby irrevocably waived after such time. Any claim for Losses (as defined in
Section 8.2(a)) asserted within such period of survival as herein provided will
be timely made for purposes hereof.


(b)          Unless a specified period is otherwise set forth in this Agreement
(in which event such specified period will control), the covenants in this
Agreement will survive the Closing and remain in effect indefinitely.

 
30

--------------------------------------------------------------------------------

 


8.2            General Indemnification.


(a)          Indemnification for Benefit of Buyer.  Seller shall indemnify Buyer
and its affiliates, stockholders, partners, officers, directors, employees,
agents, representatives, successors and assigns (collectively, the “Buyer
Parties”) and save and hold each of them harmless against and pay on behalf of
or reimburse such Buyer Parties as and when incurred for any loss, liability,
demand, claim, action, cause of action, cost, damage, deficiency, Tax, penalty,
fine or expense, whether or not arising out of third party claims (including
interest, penalties, reasonable attorneys’ fees and expenses and all amounts
paid in investigation, defense or settlement of any of the foregoing and
enforcement of its rights hereunder) (collectively, “Losses”) which any such
Buyer Party may suffer, sustain or become subject to, as a result of, in
connection with, relating or incidental to or by virtue of:  (i) any breach of
any representation or warranty of Seller or the Company under this Agreement or
any of the Schedules or Exhibits attached hereto, or in any of the certificates
or other instruments or documents furnished to Buyer by Seller or the Company
pursuant to this Agreement; or (ii) any nonfulfillment or breach of any covenant
or agreement of Seller or the Company under this Agreement or any of the
Schedules and Exhibits attached hereto; provided, however, that Seller’s
aggregate liability under clause (i) above (other than with respect to the
representations and warranties contained in Section 3.1 (Capitalization; Other
Rights to Acquire Capital Stock), Section 3.4 (Authorization and Effect of
Agreement), Section 3.18 (Taxes) and Article 4 (Additional Representations and
Warranties of Seller) shall in no event exceed the Purchase Price (with it being
understood, however, that nothing in this Agreement (including this Section
8.2(a)) shall limit or restrict any of the Buyer Parties’ right to maintain or
recover any amounts in connection with any action or claim based upon fraudulent
misrepresentation or deceit).
 
(b)          Indemnification for Benefit of Seller.  Buyer shall indemnify
Seller and his affiliates, employees, agents, representatives, successors and
permitted assigns (collectively, the “Seller Parties”) and save and hold each of
them harmless against and pay on behalf of or reimburse such Seller Parties as
and when incurred for any Losses which any Seller Party may suffer, sustain or
become subject to, as the result of, in connection with, relating or incidental
to or by virtue of (i) any breach of any representation or warranty of Buyer
under this Agreement or any of the Schedules or Exhibits attached hereto, or in
any of the certificates or other instruments or documents furnished to Seller by
Buyer pursuant to this Agreement; (ii) any nonfulfillment or breach of any
covenant, agreement or other provision by Buyer under this Agreement or any of
the Schedules and Exhibits attached hereto; or (iii) any action, demand,
proceeding, investigation or claim by any third party (including any
Governmental Entity) against or affecting Seller which, if successful, would
give rise to or evidence the existence of or relate to a breach of any of the
representations, warranties or covenants of Buyer.
 
(c)          Manner of Payment.  Except as otherwise provided herein, any
indemnification of the Buyer Parties or Seller Parties pursuant to this Section
8.2 shall be effected by wire transfer of immediately available funds from
Seller or Buyer, as the case may be, to an account designated by Buyer or
Seller, as the case may be, within ten days after the determination thereof. Any
such indemnification payments shall include interest at a rate of four percent
(4%) per annum, calculated on the basis of the actual number of days elapsed
over 365, from the date any such Loss is suffered or sustained to the date of
payment.  However, any amounts due or payable to any of the Buyer Parties by
Seller pursuant to Section 1.4 or this Section 8.2 shall (i) first be set-off
against the principal amount of (and accrued interest under) the Promissory Note
(this shall affect the amount of payment required under the Promissory Note in
the same manner as if Buyer had made a permitted prepayment (without penalty or
premium) thereunder), and (ii) then be effected by wire transfer of immediately
available funds as provided above.  All indemnification payments under this
Section 8.2 shall be deemed adjustments to the Purchase Price set forth in
Section 1.3 above.

 
31

--------------------------------------------------------------------------------

 
 
(d)          Defense of Third Party Claims. Any party making a claim for
indemnification under this Section 8.2 (an “Indemnitee”) shall notify the
indemnifying party (an “Indemnitor”) of the claim in writing promptly after
receiving written notice of any action, lawsuit, proceeding, investigation or
other claim against it (if by a third party), describing the claim, the amount
thereof (if known and quantifiable), and the basis thereof; provided that the
failure to so notify an Indemnitor shall not relieve the Indemnitor of its
obligations hereunder except to the extent that (and only to the extent that)
such failure shall have caused the damages for which the Indemnitor is obligated
to be greater than such damages would have been had the Indemnitee given the
Indemnitor prompt notice hereunder.  Any Indemnitor shall be entitled to
participate in the defense of such action, lawsuit, proceeding, investigation or
other claim giving rise to an Indemnitee’s claim for indemnification at such
Indemnitor’s expense, and at its option (subject to the limitations set forth
below) shall be entitled at any time to assume the defense thereof by appointing
a reputable counsel reasonably acceptable to the Indemnitee to be the lead
counsel in connection with such defense; provided further that, prior to the
Indemnitor assuming control of such defense it shall first (i) verify to the
Indemnitee in writing that such Indemnitor shall be fully responsible (with no
reservation of any rights) for all liabilities and obligations relating to such
claim for indemnification and that it will provide full indemnification (whether
or not otherwise required hereunder) to the Indemnitee with respect to such
action, lawsuit, proceeding, investigation or other claim giving rise to such
claim for indemnification hereunder and (ii) enter into an agreement with the
Indemnitee in form and substance satisfactory to the Indemnitee which agreement
unconditionally guarantees the payment and performance of any liability or
obligation which may arise with respect to such action, lawsuit, proceeding,
investigation or facts giving rise to such claim for indemnification hereunder
and furnish the Indemnitee with evidence which (in the sole judgment of the
Indemnitee) is and will be sufficient to satisfy any such liability or
obligation; and provided further, that:


(i)           the Indemnitee shall be entitled to participate in the defense of
such claim and to employ counsel of its choice for such purpose; provided that
the fees and expenses of such separate counsel shall be borne by the Indemnitee
(other than any fees and expenses of such separate counsel that are incurred
prior to the date the Indemnitor effectively assumes control of such defense
which, notwithstanding the foregoing, shall be borne by the Indemnitor);

 
32

--------------------------------------------------------------------------------

 
 
(ii)          the Indemnitor shall not be entitled to assume control of such
defense and (except under the circumstances described in clauses (B)  and (F)
below) shall pay the reasonable fees and expenses of counsel retained by the
Indemnitee (which counsel shall be reasonably acceptable to the Indemnitee and
with it being agreed that Block & Garden, LLP shall be reasonably acceptable) if
(A) the claim for indemnification relates to or arises in connection with any
criminal proceeding, action, indictment, allegation or investigation; (B) the
Indemnitee reasonably believes an adverse determination with respect to the
action, lawsuit, investigation, proceeding or other claim giving rise to such
claim for indemnification would be detrimental to or injure the Indemnitee’s
reputation or future business prospects; (C) the claim seeks an injunction or
equitable relief against the Indemnitee; (D) the claim involves environmental
matters in which case Buyer shall have sole control and management authority
over the resolution of such claim, including hiring legal counsel and
environmental consultants, conducting environmental investigations and cleanups,
negotiating with governmental agencies and third parties and defending or
settling claims and actions; provided that Buyer shall keep Seller apprised of
any major developments relating to any such environmental claim; (E) upon
petition by the Indemnitee, the appropriate court rules that the Indemnitor
failed or is failing to vigorously prosecute or defend such claim; or (F) the
Indemnitee reasonably believes that the Losses in respect of the claim could
exceed the maximum amount of the Indemnitor’s remaining indemnity obligation
under this Section 8.2; and
 
(iii)         if the Indemnitor shall control the defense of any such claim, the
Indemnitor shall obtain the prior written consent of the Indemnitee (which shall
not be unreasonably withheld, conditioned or delayed) before entering into any
settlement of a claim or ceasing to defend such claim if, pursuant to or as a
result of such settlement or cessation, injunctive or other equitable relief
will be imposed against the Indemnitee or if such settlement does not expressly
and unconditionally release the Indemnitee from all liabilities and obligations
with respect to such claim, without prejudice.
 
(e)          Loss Calculations.  In calculating the amount of any Loss for which
any Indemnitor is liable under this Article 8, there shall be taken into
consideration (i) when and as received or incurred, the value of any actual
federal or state income tax benefits and the cost of any actual federal or state
income tax detriments as a result of the receipt of any indemnity payment, and
(ii) the amount of any insurance recoveries the Indemnitor in fact receives as a
direct consequence of the circumstances to which the Loss related or from which
the Loss resulted or arose, except to the extent such insurance recoveries have
or are reasonably anticipated to result in future or retroactive premium
increases.
 
(f)          Sole and Exclusive Remedy.  Except for the right to seek injunctive
relief or specific performance in respect of or for any of the agreements
contained herein, the remedies of the parties specifically provided for by this
Article 8 shall be the sole and exclusive remedies of the parties for (i) any
breach or inaccuracy of the representations and warranties contained in this
Agreement or in any document furnished or delivered pursuant hereto, (ii) the
failure to perform any covenants, agreements or obligations contained in this
Agreement or in any document furnished or delivered pursuant hereto, or (iii)
any Loss relating to, resulting from or arising out of any transaction or matter
relating in any manner whatsoever to this Agreement or to any document furnished
or delivered pursuant hereto.

 
33

--------------------------------------------------------------------------------

 


ARTICLE 9


MISCELLANEOUS


9.1         Collateral Agreements, Amendments and Waivers.  This Agreement
(together with the documents delivered pursuant hereto) supersedes all prior
documents, understandings and agreements, oral or written, relating to this
transaction (including, without limitation, that certain Letter of Intent for
the Proposed Purchase of 73.15% of the Common Stock of B & M Construction Co.
Inc., dated April 26, 2010, executed by Buyer and Seller), and constitutes the
entire understanding among the parties with respect to the subject matter
hereof. Any modification or amendment to, or waiver of, any provision of this
Agreement (or any document delivered pursuant to this Agreement unless otherwise
expressly provided therein) may be made only by an instrument in writing
executed by the party against whom enforcement thereof is sought.


9.2         Successors and Assigns.  Neither the rights or obligations of Buyer,
the Company nor Seller under this Agreement may be assigned without the prior
written consent of the other parties hereto (except that Buyer may assign its
rights and obligations to any affiliate thereof without the prior written
consent of Seller or the Company; provided, however, that any such assignment
shall not relieve Buyer from its obligations hereunder). Any assignment in
violation of the foregoing shall be null and void.  Subject to the preceding
sentences of this Section 9.2, the provisions of this Agreement (and, unless
otherwise expressly provided therein, of any document delivered pursuant to this
Agreement) shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legal representatives, successors and assigns.


9.3         Expenses.  Seller shall be solely responsible for the legal,
accounting and other fees and expenses incurred by Seller and the Company, and
Buyer shall be solely responsible for the legal, accounting and other fees and
expenses incurred by Buyer, in connection with the transactions contemplated by
this Agreement.


9.4         Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable, this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.


9.5         Information and Confidentiality.  Each party hereto agrees that such
party shall hold in strict confidence all information and documents received
from any other party hereto, and if the Closing does not occur each such party
shall return to the other parties hereto all such documents then in such
receiving party’s possession without retaining copies; provided, however, that
each party’s obligations under this Section 9.5 shall not apply to (a) any
information or document required to be disclosed by law, or (b) any information
or document in the public domain other than because of the wrongful actions of
the disclosing party.  In addition, and without limiting the generality of the
foregoing, the parties further agree that, from the date hereof and until the
Closing Date, neither they nor any of their respective representatives shall
disclose to any third party or publicly announce the proposed acquisition of the
Purchased Shares or the existence or terms of this Agreement without the prior
joint consent of Buyer and Seller, which such consent shall not be unreasonably
withheld, conditioned or delayed.

 
34

--------------------------------------------------------------------------------

 


9.6         Waiver.  No failure or delay on the part of any party in exercising
any right, power or privilege hereunder or under any of the documents delivered
in connection with this Agreement shall operate as a waiver of such right, power
or privilege; nor shall any single or partial exercise of any such right, power
or privilege preclude any other or future exercise thereof or the exercise of
any other right, power or privilege.


9.7         Notices.  Any notices required or permitted to be given under this
Agreement (and, unless otherwise expressly provided therein, under any document
delivered pursuant to this Agreement) shall be given in writing and shall be
deemed received (a) when personally delivered to the relevant party at such
party’s address as set forth below, (b) if sent by mail (which must be certified
or registered mail, postage prepaid), when received or rejected by the relevant
party at such party’s address indicated below, or (c) if sent by facsimile or
email transmission, when confirmation of delivery is received by the sending
party:


    Buyer:
SSGI, Inc.
 
8120 Belvedere Road, Suite 4,
 
West Palm Beach, Florida  33411
 
Attn:  Larry M. Glasscock
 
Fax: (561) 202-6216
 
larry.glasscock@att.net
   
    With a copy to:
Block & Garden, LLP
 
5949 Sherry Lane
 
Suite 900
 
Dallas, Texas 75225
 
Attn: Warren W. Garden, Esq.
 
Fax: (214) 866-0991
 
garden@bgvllp.com
   
    The Company:
B & M Construction Co., Inc.
 
3706 DMG Drive
 
Lakeland, Florida  33811
 
Attn:  Bobby L. Moore, Jr.
 
Fax: (863) 647-3794
 
rusty.moore@bmconstruction.com
   
    With a copy to:
Fee & Jeffries, P.A.
 
1227 N. Franklin Street

 
 
35

--------------------------------------------------------------------------------

 



 
Tampa, Florida 33602
 
Attn:  David M. Jeffries, Esq.
 
Fax: (813) 229-0046
 
djeffries@feejeffries.com
   
    Seller:
Bobby L. Moore, Jr.
 
4215 S.B. Merrion Road
 
Lakeland, Florida  33810
 
Fax: (863) 647-3794
 
rusty.moore@bmconstruction.com
   
    With a copy to:
Fee & Jeffries, P.A.
 
1227 N. Franklin Street
 
Tampa, Florida 33602
 
Attn:  David M. Jeffries, Esq.
 
Fax: (813) 229-0046
 
djeffries@feejeffries.com



Each party may change its address for purposes of this Section 9.7 by proper
notice to the other parties.


9.8         Specific Performance.  The parties recognize that if Seller refuse
to perform under the provisions of this Agreement, monetary damages alone will
not be adequate to compensate Buyer for its injury.  Buyer shall therefore be
entitled, in addition to any other remedies that may be available, to obtain
specific performance of the terms of this Agreement.  If any action is brought
by Buyer to enforce this Agreement, Seller shall waive the defense that there is
an adequate remedy at law.  In the event of a default by Seller that results in
the filing of a lawsuit for damages, specific performances, or other remedies,
Buyer shall be entitled to reimbursement by Seller of reasonable legal fees and
expenses incurred by Buyer.


9.9         Waiver of Certain Rights.  Seller hereby waives any rights of first
refusal, preemptive rights or other rights of any nature whatsoever which the
Company or Seller may have to purchase any of the Purchased Shares or other
capital stock or equity securities of any nature of the Company.


9.10       Further Assurances.  At and from time to time after the Closing, at
the request of Buyer but without further consideration, Seller shall execute and
deliver such other instruments of conveyance, assignment, transfer and delivery
and take such other action as Buyer may reasonably request in order more
effectively to consummate the transactions contemplated hereby.

 
36

--------------------------------------------------------------------------------

 


9.11       No Third-Party Beneficiaries.  Other than the Indemnitees not a party
hereto and any lender of Buyer, no Person not a party to this Agreement shall be
deemed to be a third-party beneficiary hereunder or entitled to any rights
hereunder.


9.12       Governing Law; Exclusive Jurisdiction and Venue. THIS AGREEMENT SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF FLORIDA AND FOR
ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID STATE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WITHIN SAID STATE. Each of the
Company, Buyer and Seller (a) hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
Florida and the courts of the State of Florida located in Palm Beach County,
Florida, for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement, and (b) hereby waives, and agrees not to assert in
any such suit, action or proceeding, any claim that he or it is not personally
subject to the jurisdiction of any such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.


9.13       Remedies Not Exclusive.  Except to the extent expressly provided
otherwise herein, the rights and remedies herein provided shall be cumulative
and not exclusive of any rights or remedies provided by law or equity.


9.14       Execution in Counterparts.  This Agreement may be executed in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement.


9.15       Titles and Headings.  Titles and headings to sections herein are
inserted for convenience of reference only, and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.


9.16        Certain Interpretive Matters and Definitions.


(a)         Unless the context otherwise requires, (i) all references to
Sections, Articles or Schedules are to Sections, Articles or Schedules of or to
this Agreement, (ii) each term defined in this Agreement has the meaning
assigned to it, (iii) each accounting term not otherwise defined in this
Agreement has the meaning assigned to it in accordance with generally accepted
accounting principles, (iv) ”or” is disjunctive but not necessarily exclusive,
(v) words in the singular include the plural and vice versa, and (viii) the
terms “subsidiary“ and “affiliate“ have the meanings given to those terms in
Rule 12b-2 of Regulation 12B under the Securities Exchange Act of 1934, as
amended.  All references to “$” or dollar amounts will be to lawful currency of
the United States of America.

 
37

--------------------------------------------------------------------------------

 


(b)         No provision of this Agreement will be interpreted in favor of, or
against, any of the parties hereto by reason of the extent to which such party
or its counsel participated in the drafting hereof or by reason of the extent to
which any such provision is inconsistent with any prior draft hereof or thereof.


(c)         The term “Material Adverse Effect” shall mean any event,
circumstance, condition, fact, effect, or other matter which has had or could
reasonably be expected to have a material adverse effect (i) on the business,
assets, financial condition, prospects, financial projections, or results of
operations of the Company or any Subsidiary, or (ii) on the ability of the
Company or Seller to perform on a timely basis any material obligation under
this Agreement or to consummate the transactions contemplated hereby.


9.17       No Recourse.  Notwithstanding any of the terms or provisions of this
Agreement, Seller agrees that neither he nor any Person acting on his behalf may
assert any claims or causes of action against any officer or director of Buyer
or any stockholder of Buyer in connection with or arising out of this Agreement
or the transactions contemplated hereby.


[Remainder of page intentionally left blank; signature page to follow.]

 
38

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



 
SSGI, INC.
       
By: 
/s/ Larry M. Glasscock
   
Larry M. Glasscock, Chief Executive Officer
       
B & M CONSTRUCTION CO., INC.
       
By:
/s/ Bobby L. Moore, Jr.
   
Bobby L. Moore, Jr., Chief Executive Officer
         
/s/ Bobby L. Moore, Jr.
   
BOBBY L. MOORE, JR., individually


 
39

--------------------------------------------------------------------------------

 